
	

113 SRES 153 ATS: Recognizing the 200th anniversary of the Battle of Lake Erie.
U.S. Senate
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 153
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2013
			Mr. Toomey (for himself,
			 Mr. Brown, and Mr. Portman) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			July 29, 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the 200th anniversary of the
		  Battle of Lake Erie.
	
	
		Whereas the 9 vessels in the United States naval fleet on
			 the Great Lake of Erie during the War of 1812 were assembled and stationed at
			 Presque Isle Bay, Pennsylvania;
		Whereas the American forces, under the command of
			 28-year-old Rhode Island native Oliver Hazard Perry, were tasked to subdue the
			 enemy fleet on the lake and sever its vital supply lines to the northwestern
			 front;
		Whereas the United States fleet met its adversaries a
			 short distance from Put-in-Bay, Ohio, on September 10, 1813;
		Whereas during the intense fight that ensued, the flagship
			 of Commodore Perry, the U.S. Brig Lawrence, was disabled and its crew suffered
			 over an 80-percent casualty rate;
		Whereas Commodore Perry refused to surrender, courageously
			 boarded a small rowboat, traversed a half-mile through hostile waters, and
			 transferred his command to the U.S. Brig Niagara;
		Whereas the U.S. Brig Niagara steered back into the heart
			 of the battle, outmaneuvered its foes, and forced the subsequent surrender of
			 the entire British fleet on Lake Erie;
		Whereas 100 sharpshooters from the Kentucky militia
			 stationed on board the flotilla provided devastating covering fire throughout
			 the encounter;
		Whereas to communicate the conclusion of the engagement to
			 Major General William Henry Harrison, Commodore Perry provided the historic and
			 succinct battle summary: We have met the enemy, and they are ours—two
			 ships, two brigs one schooner & one sloop.;
		Whereas the victory solidified American control of Lake
			 Erie for the duration of the conflict, enabling United States forces to retake
			 Detroit and win further battles in the Old Northwest and the Niagara
			 Valley;
		Whereas the State of Pennsylvania to this day maintains
			 the U.S. Brig Niagara as its State ship;
		Whereas the battle flag of Commodore Perry, Dont
			 Give Up the Ship, is preserved in the United States Naval Academy
			 Museum in Annapolis, Maryland; and
		Whereas the battle is immortalized in the United States
			 Senate by the masterpiece painted by William Henry Powell in 1873: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 200th anniversary of the Battle of Lake Erie;
			(2)remembers with
			 great pride this significant victory in the Second War of
			 Independence of the United States;
			(3)commends the city
			 of Erie, Pennsylvania, and the Perry 200 Commemoration Commission for their
			 efforts to ensure the appropriate recognition of this historic event;
			 and
			(4)expresses its
			 deepest gratitude to all the sailors and marines who gave their lives in
			 honorable service to the United States of America on the Great Lake of Erie 200
			 years ago.
			
